Citation Nr: 0527575	
Decision Date: 10/12/05    Archive Date: 10/25/05

DOCKET NO.  02-07 686	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida



THE ISSUE

Entitlement to service connection for a left shoulder 
disorder.  



REPRESENTATION

Appellant represented by:	Jewish War Veterans of the 
United States



ATTORNEY FOR THE BOARD

R. A. Seaman, Counsel




INTRODUCTION

The appellant is a veteran who served on active duty from 
December 1942 to September 1945.  This matter is before the 
Board of Veterans' Appeals (Board) on appeal from an August 
2000 decision of the St. Petersburg Department of Veterans 
Affairs (VA) Regional Office (RO).  This case was previously 
before the Board in October 2003, when it was remanded for 
additional development.  


FINDINGS OF FACT

In a written statement (VA Form 21-4138) received by the RO 
in August 2005 and forwarded to the Board in the same month, 
the veteran notified VA that he wished to withdraw his appeal 
in the matter of entitlement to service connection for a left 
shoulder disorder; there is no question of law or fact 
remaining before the Board in this matter.  


CONCLUSION OF LAW

The veteran has withdrawn his Substantive Appeal in the 
matter of entitlement to service connection for a chronic 
left shoulder disorder.  38 U.S.C.A. § 7105(b)(2), (d)(5) 
(West 2002); 38 C.F.R. §§ 20.202, 20.204 (2005).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

On November 9, 2000, the Veteran's Claims Assistance Act of 
2000 (VCAA), (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, and 5107) became law.  Regulations implementing the 
VCAA are at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a).  The VCAA applies in the instant case.  However, 
given the veteran's expression of intent to withdraw his 
appeal, further discussion of the impact of the VCAA is not 
necessary.  
Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. § 20.202.  Withdrawal may be made by 
the appellant or by his or her authorized representative.  38 
C.F.R. § 20.204.  In a written statement received by the RO 
in August 2005 and forwarded to the Board in the same month, 
the veteran stated that he wished to withdraw his appeal as 
to the matter of entitlement to service connection for a 
chronic left shoulder disorder.  Hence, there is no 
allegation of error of fact or law for appellate 
consideration on this claim.  Accordingly, the Board does not 
have jurisdiction to consider an appeal in this matter.  


ORDER

The appeal in the matter of entitlement to service connection 
for a chronic left shoulder disorder is dismissed.  



	                        
____________________________________________
	GEORGE R. SENYK 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


